EXHIBIT 1.1 [Translation from Hebrew. The Hebrew version is the binding version.] Attunity Ltd MEMORANDUM OF ASSOCIATION (AS OF DECEMBER 31, 2008) 1. The name of the company:Attunity Ltd 2. The objects for which the company has been established are: (a) To operate businesses of computer, software, high-tech industries, investments, assets, trade, import, export, marketing and consulting, whether in Israel or abroad. (b) To operate any other lawful business. 3. The liability of the members is limited. 4. The share capital of the Company is NIS 13,000,000 (Thirteen Million NIS), divided into 130,000,000 Ordinary Shares of NIS 0.1 nominal value each. In accordance with shareholders resolution of December 31, 2008. Attunity Ltd Signature: Name: Dror Elkayam Title: Secretary
